 In the Matter Of WORLD PUBLISHING COMPANYandOMAHA ,MAILERSUNION No. 100, INTERNATIONAL MAILERS UNIONCase No. 17-B-1092.-Decided August p22, 1945Mr. Alfred C. Munger,of Omaha, Nebr., for the Company.Mr. Fred Owens,of Des Moines, Iowa, for Local 100.Mr. Donald H. Frank,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by Omaha Mailers Union No. 100, Inter-nationalMailers Union, herein called Local 100, alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of World Publishing Company, Omaha, Nebraska,herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before ElmerL.Hunt, Trial Examiner.The hearing was held at Omaha, Ne-braska, on-May 18,' 1945.The Company and Local 100 appearedand participated.'All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introducdevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded an opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the fol-lowing :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYWorld Publishing Company is a Nebraska corporation, with itsprincipal place of business at Omaha, Nebraska, where it is engagedi Oiaha Typographical Union No. 190,affiliatedwith International TypographicalUnion, was served with Notice of Hearing, but failed to appear or participate at thehearing.63 N. L. R B.. No. 71.462 WORLD PUBLISHING COMPANY463in printing, publishing, and distributing a newspaper, The World-Herald, in operating its radio station, KOWH, and in operating itsOmaha business properties: and 8-story newspaper plant and officebuilding known as The World-Herald Building; a 3-story officebuilding known as The Paxton Block ; and a garage building usedprincipally for the storage and maintenance of the Company'svehicles.The World-Herald has a daily and Sundary circulation of approxi-mately 2,000,000 copies, of which about 25,000 are shipped outside theState of Nebraska.During 1944 the Company purchased, for itsnewspaper publishing, paper and ink valued at more than $800,000,all of which was shipped to it from points outside the State of Ne-braska.Approximately 20 percent of the. advertising space in TheWorld-Herald is purchased by advertisers through national agenciesoutside the State of Nebraska.KOWH operates on a daytime schedule under a license from theFederal Communications Commission.This station transmits com-mercial broadcasts over a trade area which includes western Iowa andMissouri, and Kansas, Nebraska, South Dakota, and Minnesota.The Company's real property accounts for 51/2 percent of the Com-pany's gross annual income; KOWH accounts for 21/2 percent of thatincome.The Company admits, that it is engaged in commerce within themeaning of the National Labor Relations Act, and we so find.H. THE ORGANIZATION INVOLVEDOmaha Mailers Union No. 100, affiliated with the InternationalMailers Union, is a labor organization admitting to membership em-ployees of the Company.III.THE ALLEGED QUESTION CONCERNING REPRESENTATION;THE APPROPRIATE UNITThe Company has refused to grant recognition to Local 100 as theexclusive bargaining representative of certain of the Company's em-ployees until Local 100 has been certified by the Board in an appro-priate unit.A statement of a Board agent, introduced into evidenceat the hearing, indicates that Local 100 represents 14 of the employeesin the unit it seeks.At the hearing, the Company argued that the petition is barred bya consent election conducted on February 15, 1945,2 in which Local100, the only participating labor organization, failed to poll a major-ity.In view of the circumstances present in this case, we find meritin the Company's contention.An election which does not result in2 Case No. 17-R-1053. 464'DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe designation of a collective bargaining agent is not,per se,a barto a new investigation of representatives within a relatively shortperiod of time, for encouragement of collective bargaining is a majorobjective of the Act.3However, as a matter of practical administra-tive policy, the Board in all cases requires that a labor organizationpetitioning for a determination of representatives makea prima facieshowing of substantial interest, sufficient to indicate that an electionwill probably result in a majority vote for a statutory bargainingagent .4Similarly, we consider that a union which has lost one electionand seeks another within a year should make such a showing of intereston the second occasion as will indicate that it has renewed and extendeditsorganizational efforts since the prior election.Absent such ashowing that the union's chances of receiving a majority vote haveimproved, expenditure of the Board's time and funds in the conductof a second election sooner than a year after the first one, would beunjustified.5°In the instant case, the consent election conducted in February 1945resulted in a tie vote, 19 employees casting ballots for Local 100, and19 against representation by a labor organization.Only 21/2 weeksafter that election, Local 100 filed its petition in this proceeding, seek-ing another election among the Company's mail room employees, ina unit substantially the same as the unit agreed upon for purposesof the consent election.As evidence of its present interest, Local100 showed,prima facie,that it represents 14 employees.By agree-ment of the parties, stencil cutters, approximately5 in number 6 arenow excluded from th8 proposed unit.In addition, over the Company's objection, Local 100 now contendsthat the employees known as stuffers 7 should be excluded. In thisestablishment the stuffers are all part-time employees,8 but it is clearthat this occupational group should be included in any bargainingunit composed of the mailers in the Company's employ. "Stuffing,"3 See N. L R. B Eighth Annual Report,page 47.4See N.L R B Ninth Annual Report,pages 23 and 24.5Matter ofEdgewater Steel Company,61 N. L. R. B 1006;Matter of Miami Shipbuilding Corporation,59 N L R. B. 1101;Matter of The Mead Corporation,58 N. L. R. B.1645,Matter of AutomaticProducts Company,40N. L. R. B. 941;Matter of ChryslerCorporation,37N. L. R. B. 877.°There were approximatelyfive stencil cutters inFebruary1945 ;' about three were-employed at the time of thehearing herein.The record reveals thatthe stencil cuttersdo not workin the mailing room and arenot in themailing department or carried on itspay roll°Stutters have been variously referredto as inserters,stickers,and Saturday-night men.3At least 12in the group of about 16 stuffers are regular employees.Some of thesework, on the average, about 6 hours weekly , others averageas high as 15 or 16 hoursper weekOurconclusionthat stuffers,as such, should be included in the unit is appli-cable to all thestuffersin the Company s employ.However, we do not nowdeterminewhether or not all of the regular part-time employeesin question devote a sufficient amountof workingtime to employmentwith the Company,as comparedwith the regularfull-timeworkers in the mail room,to be eligibleto vote inan election conducted for the purposesof designating a bargaining representative. WORLD PUBLISHING COMPANY465the trade name descriptive of the operation of assembling the varioussections of Sunday newspapers, is a function of mailers e Indeed,representatives of Local 100 testified at the hearing that their organi-zation claims jurisdiction over the work of stuffing as part of theactivities of the mail room, and it is evident that if Local 100 werecertified as the bargaining representative of the Company's mailers, itwould assert the right to bargain with the Company concerning thewages, hours, qualifications, conditions of hire, and working con-ditions of stuffers.Local 100 agreed to their inclusion in the unit inthe February election.Nevertheless, it argues, a few months later,that none of these employees should have a voice in the selection oftheir representative.We infer that it has made no attempt, since theFebruary election, to organize the stuffers or solicit their endorse-ment as bargaining agent.Local 100 is attempting, in a word, tosecure a new election upon the basis of a reduction in the unit which wecannot approve, rather than by a demonstration of renewed and ex-tended organizational efforts.In these circumstances, we conclude that a present determinationof representatives is not warranted, and we shall dismiss the petition.ORDERIT IS HEREBY ORDEREDthat the petition for investigation and certi-fication of representatives of employees of theWorld PublishingCompany, Omaha, Nebraska, filed herein by Omaha Mailers UnionNo. 100, International Mailers Union, be, and it hereby is, dismissed.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Order.0SeeMatter of The Post Printing and Publishing Company,59 N. L. R. B. 1115, andSecond Supplemental Decision thereto, 61 N. L. R. B. 333.